The Chief Justice
delivered the opinion of the court.
So far as can be conjectured from, what, by courtesy, is termed the record in this case, the only point designed to be submitted for the consideration of this court is, whether the court, on the trial below, admitted illegal evidence.
Alpaugh, the defendant in error, having sued out a writ of replevin against Lutes, and the sheriff having served the writ, the defendant delivered to the sheriff a written claim of property in the goods replevied, and at the same time delivered to the sheriff a bond, under the provision of the seventh section of the act for the better regulation of the action of reple*167vin. Rev. Stat. 117. The condition of the bond is, that Lutes should deliver the wagon in as good condition as the same was at the time of making the claim to the plaintiff, or his lawful representative, if the same should be adjudged to the plaintiff The present action is brought upon that bond. On the trial, the plaintiff offered in evidence the record of the judgment in the original replevin suit, by which it appeared that the plaintiff' had proceeded in that action under the provisions of the statute, notwithstanding the claim of property, had obtained judgment by default for six cents damages, and $21.56 costs. It was objected — 1. That, by the provisions of the statute, no costs could have, been legally recovered in the original action, the judgment being by default, and no demand in writing appearing by the record to have been made for the return of the goods before the commencement of the suit. Rev. Stat. 121, § 17. The obvious answer to the objection is, that the record of the judgment is conclusive upon this point, and cannot he impeached in this collateral way.
It was further objected that the costs taxed in the original action could not be included iu the damages assessed for breach of the bond. On the trial, it appears to have been supposed that the case fell within the provision of the 18th section of the act. That section, however, is limited to the replevin bond, viz. the bond given by the plaintiff for prosecuting the suit and returning the goods to the defendant, if a return be awarded. The enactment was induced by the decision of the Supreme Court in Gordon ads. Williamson, Spenc. 77. It has no reference to a bond given by the defendant for the delivery of the goods, in case they shall be adjudged to the plaintiff. The condition of that bond is forfeited by a return of the goods ; and in case of a breach, the measure of damages is the value of the goods. For this error, the judgment must be reversed.
There is in this case no record and no bill of exceptions. Neither the record of the judgment nor the hill of exceptions appear to he signed. There is returned, moreover, from the court below a copy of the writ and return, copies of orders and rules, the names of jurors and witnesses, which greatly encumbers the files, enhances the costs, and should never be *168upon file, much less included in what purports to be a record. Before any judgment be signed or entered in this case this useless and irrelevant lumber should be detached from the record and stricken from the files. The judgment below and the bill of exceptions should be signed, that there may at least be some semblance of regularity in the record of the court.